     Case: 1:19-cv-06921 Document #: 22 Filed: 02/18/20 Page 1 of 1 PageID #:74

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                Eastern Division

Yvonne Walker
                                        Plaintiff,
v.                                                      Case No.: 1:19−cv−06921
                                                        Honorable Virginia M. Kendall
Westlake Financial Services, LLC
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, February 18, 2020:


        MINUTE entry before the Honorable Virginia M. Kendall. Briefing schedule set
as to Plaintiff's Motion to Dismiss Defendant's Counterclaim [20]. Response due by
3/3/2020. Reply due by 3/10/2020. Status hearing set for 4/28/2020 at 9:00 AM. End of
Fact Discovery remains ordered closed by 7/31/2020. End of Fact Discovery Status
hearing set for 8/4/2020 at 9:00 AM. Motion hearing set for 2/19/2020 is stricken. Mailed
notice(lk, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
